The conclusion of the majority affirming the action of the trial court evidently hinges on the opinion of our Supreme Court in the case of Trawalter v. Schaefer, 142 Tex. 521, 179 S.W.2d 765, 767, holding, in effect, that the statute under review (Art. 6626 as amended in 1931) is constitutional; basing the constitutionality of the Act on the provision of the emergency clause as furnishing a measure or standard to guide commissioners' courts in passing on the question as to whether or not they will approve and authorize maps or plats to be recorded. The Supreme Court did not have under review, and it did not hold that the *Page 1008 
emergency clause provision that "many parcels of real estate in this State have been subdivided without establishing and showing connection with original survey or sufficient other data to locate same, and placing the property in such condition as makes it impractical for purposes of taxation, and the fact that such practices will continue unless proper legislation is enacted, * * *" is a limitation or restriction on the power of a commissioners' court to act. In that case, Schaefer presented a map or plat to Trawalter, as County Clerk of Bexar County, Texas, for the purpose of having it filed and recorded in the proper records of that county. The clerk refused to file or record the instrument solely because the Commissioners' Court of Bexar County had not authorized him to do so. When the clerk refused to file or record the map or plat, Shaefer filed suit in a district court of Bexar County as a mandamus action to compel the clerk to file and record the map or plat. The district court refused the writ. On appeal, the San Antonio Court of Civil Appeals reversed the trial court, holding the amendment unconstitutional because it failed to provide any measure or standard to guide the Commissioners' Court, in passing on the question. Our Supreme Court reversed the action of the Court of Civil Appeals and affirmed the action of the district court, holding the Act constitutional. That was the only question before the courts and in answering the contention of appellant, the Supreme Court said "When we come to consider the body of this Act, we find that it clothes commissioners' courts with power to determine whether or not maps or plats of land located outside of cities and towns shall be filed and recorded." Then the court referred to the emergency clause of the Act to meet the contention of appellant and adversely the contention of the Court of Civil Appeals. Manifestly, the emergency named in the Act was only for the purpose of a speedy enactment and the application of the statute, and not a limitation or restriction on the Commissioners' Court in the exercise of its judicial function.
The factual backgrounds authorizing courts to act on matters within their jurisdiction are seldom incorporated into statutes. Powers granted to a court generally to exercise judicial functions necessarily empower them to consider matters incident to the grant, absence of capriciousness and arbitrariness. Illustrative of the point: Art. 1731a confers full rule-making power on the Supreme Court, without limitation or restriction; Art. 1732, the Supreme Court was granted power to exercise judicial discretion "as the court may determine; Art. 1733, the Supreme Court or any justice thereof is granted the right to issue writs of mandamus "agreeable to the principles of law," and many other articles of the statute may be mentioned, showing no restriction or limitation on the power.
The "Commissioners' Court" of a county is composed of the several Commissioners together with the County Judge, who is the presiding officer of the court, when present. Such courts are constitutional courts. Const. Art. 5, sec. 1, Vernon's Ann.St. Their jurisdiction and powers are dual, some being judicial, while others are legislative and administrative. August A. Busch  Co. v. Caufield, Tex. Civ. App.135 S.W. 244. They are a part of the judicial system of the State and also constitute the Executive Board for administering the affairs of counties. Const. Art. 5, sec. 18; American Surety Co. of New York v. Hill County, Tex. Civ. App. 254 S.W. 241, affirmed, Tex.Com.App., 267 S.W. 265. Here the Commissioners' Court, in the exercise of its constitutional and statutory authority, passed the order recited in the majority opinion, setting up a certain standard which, in their judgment, should be followed by all developers of additions outside the corporate limits of the City of Dallas and elsewhere, in order that the growth of the City and County shall not be delayed or hindered, to prevent slums and to promote the general welfare of the public, before the clerk of records should file and record same.
The statutes have clearly defined the power, prescribed the duties and imposed the liabilities of Commissioners' Courts, and from those statutes must come all the authority vested in counties. The Commissioners' Court is empowered to establish and maintain bridges and highways, sanitation and drainage, and must provide and keep such in repair; R.S. Art. 2351. In their *Page 1009 
sphere, Commissioners' Courts are courts of general jurisdiction and the judgments of these courts are entitled to the same consideration as those of other constitutional courts. Haverbekken v. Coryell County,112 Tex. 422, 247 S.W. 1086; Schiller v. Duncan, Tex. Civ. App.21 S.W.2d 571. Their judgments may not be collaterally attacked. Turner v. Allen, Tex. Civ. App. 254 S.W. 630. Their limited jurisdiction extends only to matters pertaining to the general welfare of their respective counties; and their powers are only those expressly or impliedly conferred upon them by the Constitution and statutes.
The revisionary power of the district court may be invoked only where the Commissioners' Court has acted beyond its jurisdiction, or in case of a clear abuse of the discretion conferred upon it. "Unless a gross abuse of such discretion has been shown, this court is not in a position to disturb the honest discretion so exercised, for, to do so would be assuming to act as commissioners in lieu of the duly qualified and elected officers selected by the voters to represent them in that capacity." Wright v. Allen, Tex. Civ. App. 257 S.W. 980, 986. Except for a gross abuse of discretion, an injunction is not available against Commissioners' Courts in any matter within their discretion. Where jurisdiction over a matter, as here, is conferred on the Commissioners' Court, the special power or jurisdiction confided in that court must be exercised according to its discretion and, although no provision is made for reviewing its action, the district court, through its equitable jurisdiction has the power to revise the exercise of that discretion if it is clearly shown to have been grossly abused. Bourgeois v. Mills,60 Tex. 76.
In the case here, the order passed by the Commissioners' Court was clearly within the sphere of its power to make; the court judicially exercised the discretion imposed upon it in refusing to approve and direct the filing and recording of the developer's map or plat in the records of Dallas County for reasons stated clearly in the interest of the general welfare of the county. The amendment under review takes away none of the authority of the Commissioners' Court, but expressly authorizes the "Commissioners' Court", a constitutional judicial court, to enter in the minutes of said "court" its discretionary judgment for the filing and recording of maps and plats. Hence the judgment of the trial court compelling the appellant to approve the developer's map and plat and direct its registration, against its sound judgment, was the exercise of extra-judicial power in revising the order of the Commissioners' Court; therefore the judgment of the court below should be reversed and here rendered in favor of the appellant. I respectfully register my dissent to the conclusion of the majority.